Citation Nr: 0634869	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  01-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial evaluation for chronic 
lumbar strain, currently assigned a 10 percent evaluation.

2.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD), currently assigned a 
10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1988 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2000, which granted service connection for a low 
back disability, evaluated 10 percent disabling, and GERD, 
assigned a noncompensable evaluation.  The appeal was 
remanded in November 2003.  In the course of appellate 
development, in a March 2006 rating decision, the veteran was 
granted a 10 percent rating for GERD, effective the day 
following his discharge from active duty.  

The veteran had also appealed to the Board a denial of 
service connection for hemorrhoids.  While the case was in 
remand status, the March 2006 rating decision also granted 
service connection for hemorrhoids, effective the day 
following his discharge from active duty.  This was a full 
grant of the benefit sought on appeal.  The veteran did not 
disagree with the initial rating assigned, and the Board does 
not have jurisdiction over that question.

In October 2002, the veteran appeared at a hearing held at 
the RO before a Veterans Law Judge who is no longer with the 
Board.  In August 2006, the veteran informed VA that he did 
not wish to have an additional hearing.  




FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's service-connected low back disability has been 
manifested by minimal objective findings, primarily 
complaints of pain, without significant functional impairment 
or neurological manifestations.  

2.  Since the effective date of service connection, the 
veteran's symptoms of GERD have been manifested by occasional 
trouble with dysphagia, heartburn, which are mostly 
controlled with medication, but without considerable 
impairment of health. 

 
CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Code 5242 (2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

2.  Since the effective date of service connection, the 
criteria for an evaluation in excess of 10 percent for GERD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.20, 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2006).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Since the 
ratings in this case involve claims for greater original 
ratings after an initial award of service connection, all of 
the evidence submitted in support of the veteran's claim is 
to be considered. In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  



Lumbosacral Strain

On a VA examination in September 1999, the examiner noted 
that the veteran exhibited full range of motion, with flexion 
to 90 degrees, extension to 30 degrees, bilateral bending to 
40 degrees, and bilateral rotation to 30 degrees.  
Neurological examination was normal.  X-rays of the 
lumbosacral spine disclosed a mild deformity of L1.  The 
assessment was mild compression deformity of L1, with 
limitation of vigorous activity.  The examiner observed that 
arising from or sitting down in a chair caused back 
discomfort.  

Private medical evidence shows that in May 2000, the veteran 
was in a helicopter accident.  From June to August 2000, he 
underwent physical therapy for sudden onset of back pain and 
muscle spasms following the helicopter crash.  Initial 
stiffness progressed into muscle spasms in the right 
paraspinals from T8-L2.  He improved during the course of 
physical therapy, and by the last visit, he had full range of 
motion, no spasms, and could tolerate 30 to 40 minutes at a 
time of walking, sitting, standing, bending, and change of 
positions without difficulty.  

In January 2004, the veteran was evaluated by D. Frye, D.O., 
for an insurance company.  The veteran complained of aching, 
stabbing, and burning pains in the thoracic and lumbar spine.  
According to the veteran, prior to May 2000, he had no need 
for treatment or concerns regarding the spine.  After a hard 
landing with a helicopter, he began experiencing back pain.  
On examination, there were no visible abnormalities to 
inspection suggesting underlying skeletal issues.  There was 
no visible atrophy.  Gait was normal.  Paravertebral muscles 
in the thoracolumbar spine were normal.  On range of motion, 
recovery of forward bending was difficult and caused pain in 
the lower spine.  Side bending was symmetrical.  Extension 
was minimal but without reported pain.  There were no 
clinical signs of motor weakness in either lower extremity on 
direct assessment and functional examination.  Reflexes were 
symmetrical, and light touch sensation intact.  The examiner 
reviewed X-rays dated in May 2000 and January 2004.  The 
earlier examination disclosed irregularities involving the L1 
vertebral body, which appeared to be chronic, not acute.  
There was a suggestion of compression involving the L1 
vertebral body.  The January 2004 X-rays disclosed a normal 
spine except for old deformities at the T12-L1 vertebra.  The 
diagnostic impression was chronic thoracolumbar spine pain, 
and old compressions fractures involving T12 and L1.  The 
compression was less than 25 percent.  

Later that month, the veteran was evaluated by V. Prusick, 
M.D.  The veteran reported a history of fairly constant back 
pain since a helicopter crash in May 2000.  He said that any 
type of exercise as well as sitting, standing, walking, and 
bending seemed to aggravate the pain.  He denied any bowel or 
bladder dysfunction, was not experiencing any radiculopathy, 
and had no numbness or paresthesias.  On examination, he 
experienced some burning pain in the T12-L1 location.  There 
was no significant local tenderness to palpation.  He was 
able to touch his toes, but had some difficulty in smoothly 
arising.  Extension was to 10 degrees, and lateral bending 
and rotation were both to 30 degrees, bilaterally.  The 
doctor examined a 1999 X-ray, and told the veteran that what 
it showed was a congenital wedging of the vertebra, which 
typically did not cause persistent pain into adulthood, and, 
thus, other specific etiologies for the pain would have to be 
sought.  

A magnetic resonance imaging (MRI) scan of the lumbar spine 
in February 2004 disclosed degenerative osteoarthritis of the 
lumbar spine, particularly at the thoracolumbar junction, 
with narrowing of the T12-L1 interpsace with old L1 anterior 
vertebral body compression deformity; and minimal bulging 
annulus fibrosus at the L5-S1 level without central or 
foraminal compromise.   

On a VA neurological examination in November 2005, the 
veteran said he developed low back pain in 1991, which had 
continued to the present time.  He said his low back pain 
sometimes radiated up the spine, but he denied any pain 
radiating in a radicular fashion into his lower extremities.  
On examination, his gait was normal.  All muscle groups were 
normal.  Right knee and ankle jerks were decreased.  Sensory 
examination was intact.  The diagnosis was degenerative 
changes of the lumbar spine with disc space narrowing, 
without history of radiculopathy.  A MRI scan disclosed 
degenerative disc disease at T5-L1 and L5-S1.

On a VA orthopedic examination in November 2005, the veteran 
complained of fairly constant pain and achiness in his back, 
incased with standing, sitting, and other activities.  He did 
not have a history of any specific injury.  Currently, he was 
working as a pilot, and said his back felt very tired by the 
end of a day.  On examination, muscle tone was good and there 
was no spasm.  There was no evidence of atrophy, or visible 
manifestation of pain.  There was no objective manifestation 
of disuse.  There was no evidence of functional impairment.  
Range of motion was 75 degrees of flexion; 25 degrees of 
extension; right and left lateral flexion to 20 degrees; and 
rotation to 20 degrees, without complaints of pain.  X-rays 
disclosed very mild disc narrowing at L5-S1 without any 
degenerative changes.  The diagnosis was chronic lumbar 
strain without any significant limitation of motion or any 
neurological deficiency.  The examiner noted that the level 
of severity was only minimal, involved only the muscles, and 
that there was no additional loss of motion due to weakness, 
excess fatigability, incoordination, or significant pain.  
There was no pain visibly manifested on movement of the 
spine, or other evidence of disuse or functional impairment 
due to pain.  

The veteran is currently in receipt of a 10 percent rating 
for lumbosacral strain, evaluated under Diagnostic Code 5242.  
He contends that he suffers from constant pain in the low 
back, and that his activities are limited due to back pain.  
He believes a higher rating is warranted.

The rating schedule for evaluating spine disabilities changed 
during the pendency of this claim.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000; 65 
Fed. Reg. 33422 (2000).  

Under the old criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 10 
percent when slight, 20 percent when moderate, and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
For lumbosacral strain with characteristic pain on motion, a 
10 percent rating is warranted.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is warranted.  Severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).   

The Board observes that the words "slight," "moderate," 
"severe," and "marked," as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

On the 1999 VA examination, the examiner stated the veteran 
had full range of motion.  His range of motion was more 
limited on the 2005 VA examination, but the examiner stated 
that he did not have any significant limitation of motion.  
Similarly, the intervening medical evidence, while showing 
some limitation of motion, shows difficulty chiefly in the 
act of raising from the forward flexion position.  
Furthermore, the VA examiner in 2005 specifically stated that 
the veteran did not have additional loss of motion due to 
weakness, excess fatigability, incoordination, or significant 
pain, or functional impairment due to pain.  

With respect to symptoms of lumbar strain, the only muscle 
spasms shown were after the veteran injured his back in a 
helicopter accident in May 2000, and these symptoms, which 
resolved with treatment, were specifically ascribed to that 
incident.  No loss of lateral spine motion or listing of the 
whole spine to the opposite side has been shown.  Although he 
has some narrowing or irregularity of the joint space, no 
abnormal mobility on forced motion has been shown.  Thus, the 
Board finds the weight of the evidence establishes that the 
veteran's manifestations do not exceed the criteria for a 10 
percent rating under the old criteria pertaining to 
limitation of motion and lumbosacral strain.    

According to the VA neurology examination in November 2005, 
an MRI disclosed degenerative disc disease.  Under the old 
criteria, in effect prior to September 23, 2002, mild 
intervertebral disc syndrome warrants a 10 percent rating.  
Moderate intervertebral disc syndrome, with recurring 
attacks, warrants a 20 percent rating.  Severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, is rated 40 percent.  A 60 percent rating requires 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The veteran has not had any attacks of intervertebral disc 
syndrome, and the only neurological abnormality shown was a 
decrease in the right knee and ankle jerks in November 2005.  
However, the examinations at that time and earlier have 
failed to disclose any evidence of radiculopathy, and no 
other neurological symptoms have been shown.  The examination 
in November 2005 showed very mild disc space narrowing.  
Thus, the evidence establishes that the veteran's 
degenerative disc disease is minimal, and higher evaluation 
is not warranted under the old criteria.  

The Board has considered all other potentially applicable 
diagnostic codes.  There is also no evidence of fractured 
vertebrae, or ankylosis, that would support an evaluation 
under the criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

The entire section of the rating schedule pertaining to 
disabilities of the spine was revised effective September 26, 
2003.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003).  The revised 
regulations include a general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Codes 5235-
5243 (2006).  As pertinent to the thoracolumbar spine, the 
criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height, warrants a 10 percent 
rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent rating is warranted.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

Under the new criteria, an evaluation in excess of 10 percent 
is not warranted.  On the VA examination in November 2005, 
the veteran's forward flexion was to 75 degrees, and the 
combined range of motion was 180 degrees.  There is no 
evidence of any more limited motion than that shown on that 
examination.  Muscle spasms have not been shown, except in 
connection with the veteran's intercurrent injury, and in any 
event, were not severe enough to have resulted in an abnormal 
gait or abnormal spinal contour.  The vertebral body 
compression was noted, in January 2004, to be less than 25 
percent.  Thus, the criteria for an evaluation in excess of 
10 percent are not met, under the general formula for rating 
spinal disabilities.  

The criteria pertaining to the evaluation of intervertebral 
disc syndrome were revised effective September 23, 2002 (67 
Fed. Reg. 54345-54349 (2002)).  The revised criteria provide 
that intervertebral disc syndrome may be rated based on 
incapacitating episodes.  A 10 percent rating is warranted 
for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  

However, as the veteran has not had any incapacitating 
episodes of intervertebral disc syndrome, rating his 
disability under this Diagnostic Code is not to his 
advantage.  

Under the 2002 revision of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2005).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree. 

As discussed above, the orthopedic manifestations of the 
veteran's back disability under the old criteria do not 
warrant an evaluation in excess of 10 percent.  Likewise, he 
does not have any radiculopathy, or other neurological 
symptoms of his minimal degenerative disc disease which would 
warrant a separate 10 percent rating.

Under the new criteria, effective September 26, 2003, 
intervertebral disc syndrome is rated based on a general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  The new criteria for 
rating back disabilities also provide that any associated 
objective neurologic abnormalities are to be evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).  As discussed above, a higher rating is not warranted 
based on the general criteria, and there are no associated 
objective neurologic abnormalities which would warrant a 
separate compensable rating.  

As discussed in detail above, the medical evidence on file 
shows that the veteran was in a helicopter accident in May 
2000, following which he received treatment, including 
physical therapy, to his low back. When it is not possible to 
separate the effects of the service-connected condition from 
a non- service-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor, thus attributing such signs and symptoms to the 
service-connected disability. See Mittleider v. West, 11 Vet. 
App. 181 (1998).  However, because the Board specifically 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent, when considering all of the 
symptoms currently shown, it is not necessary to resolve this 
issue in connection with the current appeal, which is from an 
April 2000 rating decision.  

However, arguably the period of time after the 2000 accident 
showed some worsening of symptoms.  If there are no distinct 
periods of time, since the effective date of service 
connection, during which the disability would warrant a 
higher rating, then staged ratings should be applied.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, 
symptoms shown in June and July 2000, were clearly due to a 
recent injury and clearly resolved within a couple months 
with treatment.  

In sum, after service, on his VA examination in September 
1999, the veteran did not exhibit any impairment on 
examination, except for discomfort when arising from or 
sitting in a chair.  The compression deformity at that time 
was later, in January 2004, noted to be a congenital wedging, 
which typically did not cause pain in adulthood.  Several 
months after the 1999 examination, in May 2000, the veteran 
was in a helicopter accident involving a hard landing, and 
sustained a back injury, with symptoms including spasms.  
After recovering from that accident, he has demonstrated some 
limitation of motion, but without evidence of disuse or 
functional impairment, or of radiculopathy.  For the reasons 
discussed above, the preponderance of the evidence is against 
the claim for a higher rating for lumbosacral strain, under 
either the new or old criteria.  The preponderance of the 
evidence is against a higher rating; therefore, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Gastroesophageal reflux disease (GERD)

The veteran's GERD is rated by analogy under Diagnostic Code 
7346, pertaining to hiatal hernias.  See 38 C.F.R. § 4.20 
(When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.).  

A 30 percent rating for hiatal hernia requires persistent 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346.

Private medical records, dated from 2001 to 2002 show the 
veteran's follow-up with a private physician for his 
esophageal symptoms, diagnosed as GERD with hiatal hernia, 
Schatzki's ring, and Barrett's esophagus.  With medication, 
his symptoms have been fairly well-controlled, although he 
had some symptoms including dysphagia in 2001.  However, 
although he has at times had dysphagia, heartburn, and/or 
regurgitation, there is no evidence of accompanying 
substernal or arm or shoulder pain.  More importantly, there 
is no evidence that the symptoms have been productive of 
considerable impairment of health.  In this regard, his 
appetite has been good, and he has had no weight loss, 
nausea, vomiting, hematemesis, or melena.  

The VA examinations in September 1999 and November 2005 
showed comparable symptoms.  In 1999, he reported 
considerable burping and gas, although with medication his 
symptoms were under good control.  In November 2005, the 
veteran said he had heartburn about once or twice a week, and 
dysphagia a few times a month.  He did not have nausea, or 
vomiting.  He took Prevacid for control of his symptoms.  His 
appetite was good, and his weight was stable.  

Thus, the evidence as a whole establishes that since his 
discharge from service, the veteran's symptoms have been 
fairly well controlled with medication, to the extent that 
while he is occasionally troubled with dysphagia, heartburn, 
and/or regurgitation, there has been no resulting 
considerable overall impairment of health.  There are no 
distinct periods of time, since the effective date of service 
connection, during which the disability would warrant a 
higher rating.  See Fenderson, supra.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the claimant in March 2004, September 2004, 
and March 2005, which advised the claimant of the information 
necessary to substantiate his higher rating claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Although the 
letters was not sent until after the initial adjudication of 
the claim, the claim was subsequently readjudicated, and a 
supplemental statement of the case was furnished in March 
2006.  While the veteran was not provided information 
regarding the effective date of a grant of benefits, the 
failure to provide notice as to these matters is harmless 
error, since there is no monetary award or an effective date 
to be assigned as a result of this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify 
has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file.  He was afforded 
VA examinations in September 1999 and November 2005.  All 
private records identified and authorized have been obtained.    

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, as those 
responsibilities have evolved over the life of this lengthy 
appeal.  Therefore, he is not prejudiced by the Board 
entering a decision on this issue at this time.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.

An evaluation in excess of 10 percent for GERD is denied.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


